Exhibit 10.1

 

December 28, 2004

 

Mr. Bruce W. Calvert

Alliance Capital

Management Corporation

1345 Avenue of the Americas

New York, NY 10105

 

Dear Bruce:

 

This letter sets forth the terms of your agreement with Alliance Capital
Management Corporation (the “Company”) and Alliance Capital Management L.P. (the
“Partnership”).

 

1.           Position and Responsibilities.  (a) You will serve as Chairman
(“Chairman”) of the Board of Directors of the Company (the “Board”) until
December 31, 2004, in which capacity you will report to the Board.

 

(b) Until March 31, 2009 (the “Expiration Date”) or such earlier date that your
employment terminates in accordance with the terms of this agreement (the
“Employment Term”), you will serve as an executive adviser to the Chief
Executive Officer (“CEO”) of the Partnership.  As such, you will devote your
best efforts and energies to the performance of your duties hereunder; provided,
however, that it shall not be a violation of this agreement for you to (a) serve
on corporate, civic or charitable boards or committees and (b) manage your
personal investments, so long as such activities described in clauses (a) and
(b) do not significantly interfere with the performance of your responsibilities
in accordance with this agreement and otherwise comply with the Partnership’s
policies and procedures

 

2.             Compensation.

 

(a)   Base Salary.  Until December 31, 2004, you will be entitled to receive a
minimum base salary of $275,000 per year.  During the remainder of the
Employment Term, you will receive a base salary equal to the greater of $120,000
per year or an amount determined on an annual basis by the Compensation
Committee of the Board (the “Compensation Committee”).  Your salary shall be
payable in bi-weekly installments or otherwise in accordance with the
Partnership’s payroll practices in effect from time to time.

 

1

--------------------------------------------------------------------------------


 

(b)   Bonus.  For calendar year 2004, you will be entitled to receive an annual
bonus of $500,000 (the “Guaranteed Bonus”).  For the remainder of the Employment
Term, the amount and terms of your annual bonus will be subject to the
discretion of the Compensation Committee based upon the recommendation of the
management Finance Committee and consistent with your position and performance.

 

3.             Benefits.  During the Employment Term, you and your eligible
dependents shall continue to participate in the Partnership’s benefit plans and
programs, including group health, dental and life insurance.  You shall also
continue to participate in, contribute to or accrue benefits under the
Partnership’s retirement and profit sharing plans as generally available to
other senior executives and under the Alliance Capital Accumulation Plan.

 

4.             Awards under the Partners Compensation Plan.  During the
Employment Term, you shall continue to participate in the Partners Compensation
Plan.  For calendar year 2004, the Partnership will make an award to you of not
less than $500,000.  Awards for subsequent years will be at the discretion of
the Compensation Committee based upon the recommendations of the management
Finance Committee and consistent with your position and performance

 

5.             Perquisites and Expenses.

 

(a)   During the Employment Term, any business travel, including use of the
Partnership’s leased or owned aircraft, will be on the same basis and manner as
travel by the CEO and President of the Company.  In addition, you will be
entitled to use the aircraft for not more than 60 hours per year, unless the
Partnership ceases to lease or own an aircraft.

 

(b)   During the Employment Term, you will be entitled to perquisites on the
same terms and conditions as the CEO and President.  Such perquisites currently
include club memberships and the use of a company-provided automobile.

 

(c)   The Partnership will reimburse you for all reasonable business-related
expenses incurred by you during the Employment Term, in accordance with the
Partnership’s policies and procedures.

 

6.             Office and Support Staff.

 

(a)   Until December 31, 2004, the Partnership will make available to you at its
New York headquarters such office space and other assistance as is consistent
with your position, responsibilities and duties.  In addition to the foregoing,
during the Employment Term, the Partnership will provide you with a secretary
with compensation and abilities commensurate with your current secretary.

 

(b)   From January 1, 2005 through the remainder of your Employment Term, the
Partnership will provide you with a furnished and equipped office at a location
of your choice in Connecticut and will pay for the cost of the lease and the
operation expenses

 

2

--------------------------------------------------------------------------------


 

associated with the office not exceeding $7,000 per month.  In addition, the
Partnership will bear the construction costs, the space plan and budget for
which have been mutually agreed upon by the parties.

 

7.             Termination of Employment.

 

(a)   Termination by the Partnership without Cause.  In the event of a
termination of your employment by the Partnership without Cause (as defined
below), you shall be entitled to receive (i) the base salary that would
otherwise have been payable to you pursuant to Section 2(a) had you remained
employed through the Expiration Date, to the extent not previously paid,
(ii) the Guaranteed Bonus that would otherwise have been payable to you pursuant
to Section 2(b) had you remained employed through the payment date of the
Partnership’s calendar year 2004 annual bonuses, to the extent not previously
paid, (iii) payment of the minimum amounts that would otherwise have been
awarded to you under the Partners Compensation Plan pursuant to Section 4 above
had you remained employed through the Expiration Date, to the extent not
previously contributed on your behalf to the Partners Compensation Plan,
(iv) full vesting of all awards made to you or on your behalf under the
Partnership’s equity plans prior to the termination of your employment,
including your awards under the Partners Compensation Plan, (v) comparable
health and welfare benefits for yourself, your spouse and your dependents
through the Expiration Date, (vi) a lump sum cash payment equal to the sum of
(A) the product of $20,000 times the number of plan years for which you will not
receive a Partnership contribution to your account under the tax-qualified
Profit Sharing Plan for Employees of Alliance Capital Management L.P. as a
result of your termination, through and including plan year 2008, but reduced by
the amount of any contributions made to your plan account with respect to the
plan year in which your termination occurs, if any and (B) the actuarial
equivalent of the additional benefit you would have accrued under the
tax-qualified Retirement Plan for Employees of Alliance Capital Management L.P.,
in each case, had you remained employed through the Expiration Date, (vii) any
other benefits to which you may be entitled in accordance with the terms of the
plans, policies and arrangements referred to in Section 3 hereof upon or by
reason of such termination and (viii) continuation of the perquisites,
reimbursements and support provided under Section 5 and 6 hereof until the
Expiration Date.  The amounts payable under clauses (i), (ii), (iii) and
(vi) above and your awards under the Partners Compensation Plan shall be
distributed to you within 30 days after your termination of employment.

 

(b)   Termination by the Partnership for Cause.  In the event of a termination
of your employment for Cause (as defined below), you shall be entitled to
receive the pro rata portion of your base salary for services rendered to the
date of termination, to the extent not previously paid, and you shall not be
entitled to any further benefits or payments hereunder.  The benefits and awards
to which you may be entitled pursuant to the plans, policies and arrangements
referred to in Sections 3 and 4 hereof shall be determined upon such termination
in accordance with the terms of such plans, policies and arrangements.  For
purposes of this agreement, “Cause” means your conviction for a felony under the
laws of the United States or any state thereof or a breach of your

 

3

--------------------------------------------------------------------------------


 

obligations set forth in Section 8(a) or (b) hereof, which breach is material to
the business of the Partnership.

 

(c)   Resignation.  In the event of your resignation, you shall be entitled to
receive the pro rata portion of your base salary for services rendered to the
date of termination, to the extent not previously paid, and you shall not be
entitled to any further benefits or payments hereunder.  The benefits and awards
to which you may be entitled pursuant to the plans, policies and arrangements
referred to in Sections 3 and 4 hereof shall be determined upon such termination
in accordance with the terms of such plans, policies and arrangements.  Your
resignation will only be valid hereunder if effected pursuant to a written
notice signed by you and submitted to the Secretary of the Company for delivery
to the Board.

 

(d)   Termination due to Death or Disability.  In the event that your employment
is terminated due to your death or Disability (as defined in the Partners
Compensation Plan as in effect as of the date hereof), you or your estate (as
applicable) shall be entitled to receive the benefits and payments that you
would have received under Section 7(a) above had your termination of employment
been a termination by the Partnership without Cause, and you, your spouse and
your dependents shall be entitled to continued health benefits as described in
clause (v) of Section 7(a), provided, however, that neither you, your estate nor
your survivors will be entitled to the payment described in clause (vi) of
Section 7(a) or the continuation of the perquisites, reimbursements and support
provided under Section 5 and 6 (and clause (viii) of Section 7(a)) hereof in the
event your employment is terminated due to your death or Disability.

 

8.             Covenants.

 

(a)   Confidentiality.  You acknowledge that you have acquired and will acquire
confidential information respecting the business of the Partnership. 
Accordingly, you agree that you will not disclose, at any time (during the
Employment Term or thereafter) any such confidential information to any
unauthorized third party without the written consent of the Partnership as
authorized by the Board, except as required to respond to a subpoena or other
legal proceeding and except to consult with legal or other advisors, provided
that such advisors agree to be bound by the provisions of this Section 8(a);
provided, that in the event you are requested pursuant a subpoena or other legal
proceeding to disclose any such confidential information, you shall promptly
notify the Partnership of such request and shall fully cooperate with the
Partnership in any attempt to contest such request.  For this purpose,
information shall be considered confidential only if such information is
proprietary to the Partnership and has not been made publicly available prior to
its disclosure by you.

 

(b)   Non-Competition.  From the date hereof through the first anniversary of
any termination of your employment hereunder, or in the case of a termination of
your employment by the Partnership without Cause, through the date of such
termination, you will not, without the consent of the Board, directly or
indirectly, engage or be interested in (whether as an owner, partner,
shareholder, employee, director, officer, agent,

 

4

--------------------------------------------------------------------------------


 

consultant or otherwise), with or without compensation, any business that is in
direct or indirect competition with any active business of the Partnership, any
successor to the Partnership’s business, or any of their affiliates or
subsidiaries and in which you participated while you were employed by the
Partnership, any successor to the Partnership’s business or any of their
affiliates or subsidiaries prior to the date hereof or during the Employment
Term.  Nothing in this Section 8(b) shall prohibit you from acquiring or
holding, directly or indirectly, any units in the Partnership or not more than
3% of any class of publicly traded securities of any business.  Notwithstanding
anything to the contrary, your obligations under this Section 8(b) shall in no
event extend beyond the Expiration Date.

 

(c)   Remedy for Breach and Modification.  You acknowledge that the provisions
of this Section 8 are reasonable and necessary for the protection of the
Partnership and that the Partnership will be irrevocably damaged if such
covenants are not specifically enforced.  Accordingly, you agree that, in
addition to any other relief or remedies available to the Partnership, the
Partnership shall be entitled to seek and obtain an appropriate injunction or
other equitable remedy from a court with proper jurisdiction for the purposes of
restraining you from any actual or threatened breach of such covenants, and no
bond or security will be required in connection therewith.  If any provision of
this Section 8 is deemed invalid or unenforceable, such provision shall be
deemed modified and limited to the extent necessary to make it valid and
enforceable.

 

(d)   Cooperation.  Following any termination of your employment for any reason
or upon the expiration of this agreement, you agree that you will cooperate with
the Company’s and the Partnership’s reasonable requests relating to matters that
pertain to your employment by the Company and the transition of your duties to
your successor.  In addition, following termination of your employment by either
party, you will cooperate with the Company or the Partnership’s reasonable
requests relating to any legal proceedings on behalf of the Company or the
Partnership, or otherwise making yourself reasonably available to the Company or
the Partnership for other related purposes.  Any such cooperation hereunder will
be performed at times scheduled taking into consideration your other commitments
and the Partnership will reimburse you for your reasonable expenses incurred in
connection with your cooperation.

 

9.             Indemnification.  During the Employment Term, you shall be an
“Indemnified Person” within the agreement of Limited Partnership of the
Partnership.  You shall also be covered by the Partnership’s directors’ and
officers’ liability policy.  The foregoing indemnity shall not apply to claims
against you that arise under the terms of this agreement and nothing herein
shall require indemnification for any conduct occurring after the Employment
Term.

 

10.           Legal Rights, Fees and Expenses.  The Partnership will reimburse
all reasonable attorneys’ and related fees and expenses incurred by you in
connection with the negotiation of this agreement.  In addition, the Partnership
will reimburse all reasonable attorneys’ and related fees and expenses incurred
by you in connection with any dispute associated with the interpretation,
enforcement or defense of your rights under this agreement unless you have
proceeded without substantial merit or good faith.  Nothing contained herein is
intended to limit

 

5

--------------------------------------------------------------------------------


 

remedies or damages to which the parties may be entitled for any breach of this
agreement either in law or in equity.

 

11.           Miscellaneous.

 

(a)   Governing Law.  This agreement shall be governed by New York law, without
reference to principles of conflicts of law.

 

(b)  Entire Agreement; Amendments.  This agreement contains the entire
understanding of the parties with respect to the subject matter hereof,
including the terms and conditions of your continued employment with the Company
and the Partnership, and supercedes any and all prior agreements and
understandings, whether written or oral, among you, the Company, the Partnership
or any affiliate thereof with respect to the subject matter hereof, including
your March 7, 2003 agreement with the Company and the Partnership. There are no
restrictions, agreements, promises, warranties, covenants or undertakings
between the parties with respect to the subject matter herein other than those
expressly set forth herein.  This agreement may not be altered, modified, or
amended except by written instrument signed by the parties hereto.

 

(c)   Assignment.  This agreement shall not be assignable by you, and shall be
assignable by the Company or the Partnership only to any affiliate of the
Company or the Partnership or to any corporation or other entity resulting from
the reorganization, merger or consolidation of the Company or the Partnership
with any other corporation or entity or any corporation or entity to or with
which the Company’s or the Partnership’s business or substantially all of its
business or assets may be sold, exchanged or transferred.

 

(d)  Waiver.  The failure of a party to insist upon strict adherence to any term
of this agreement on any occasion shall not be considered a waiver thereof or
deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this agreement.

 

(e)   Severability.  In the event any provision of this agreement shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the agreement and the agreement shall be construed and
enforced as if the illegal or invalid provision had not been included.

 

(f)   Taxes.  The Partnership shall have the right to deduct from all amounts
paid to you any taxes required by law to be withheld in respect of payments
pursuant to this agreement.

 

(g)   Arbitration.  Subject to Section 8(c), any dispute arising out of, or
relating to, this agreement shall be resolved by binding arbitration, to be held
in the Borough of Manhattan in New York City, under the auspices of the American
Arbitration Association and the rulings of such arbiters shall be enforceable by
any court of competent jurisdiction.

 

6

--------------------------------------------------------------------------------


 

(h)   Headings.  Section headings are used herein for convenience of reference
only and shall not affect the meaning of any provision of this agreement.

 

(i)   Notice.  Any notice, consent, request or other communication made or give
in connection with this agreement shall be in writing and shall be deemed to
have been duly given when delivered or mailed by registered or certified mail,
return receipt requested, to those listed below at their following respective
addresses or at such other address as each may specify by notice to the others:

 

To the Executive:

 

At the address set forth below

 

To the Partnership:

 

Alliance Capital Management Corporation

1345 Avenue of the Americas

New York, New York 10105

Attention:       Laurence E. Cranch
Executive Vice President and General Counsel

 

Sincerely,

 

 

 

ALLIANCE CAPITAL MANAGEMENT L.P.

 

 

 

By:

ALLIANCE CAPITAL MANAGEMENT

 

 

CORPORATION, its General Partner

 

 

 

By:

/s/ Gerald M. Lieberman

 

 

 

 

Gerald M. Lieberman

 

 

 

President and Chief Operating Officer

 

 

 

AGREED TO AND ACCEPTED BY

 

 

 

 

 

 

 

 

/s/ Bruce W. Calvert

 

 

Bruce W. Calvert

 

 

 

Jan. 8, 2005

 

 

Date

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

7

--------------------------------------------------------------------------------